Exhibit 10.1
TRADEMARK LICENSE AGREEMENT
This TRADEMARK LICENSE AGREEMENT (“Agreement”) is made on this 19th day of
April, 1995 among AmeriGas Propane, Inc., a Pennsylvania Corporation
(“Licensor”), AmeriGas Partners, L.P., a Delaware limited partnership
(“Partnership”), and AmeriGas Propane, L.P., a Delaware limited partnership
(“Operating Partnership”). The Partnership and the Operating Partnership may be
referred to in this Agreement individually as “Licensee” or collectively as
“Licensees.”
Introduction
1. Licensor owns all right, title and interest in the trademarks and service
marks listed on the attached Schedule A, including the federal registrations for
these marks (the “Marks”), and the goodwill associated with the Marks.
2. Licensor, through its predecessors in interest and affiliates, has used the
Marks in connection with liquefied petroleum (“LP”) gas, LP gas products, LP gas
equipment, and the sale, distribution, storage and transportation of LP gas, LP
gas products, and LP gas equipment, including but not limited to those goods and
services covered by the federal registrations listed in the attached Schedule A
(the “Goods and Services”).
3. Licensor desires that Licensees, each of which is affiliated with Licensor,
use the Marks in connection with the Goods and Services in accordance with the
terms and conditions of this Agreement.

 





--------------------------------------------------------------------------------



 



4. Each Licensee desires to obtain from Licensor a license to use the Marks in
connection with the Goods and Services in accordance with the terms and
conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge, the parties agree as
follows:
Agreement
1. Grant of License. Subject to the other provisions of this Agreement, Licensor
grants to each Licensee an exclusive (except as otherwise provided in this
Agreement), royalty-free license during the term of this Agreement to use the
Marks in connection with the Goods and Services. Licensees acknowledge that
Licensor and its assignees, designees and licensees may use the Marks in
connection with the Goods and Services and the business of the Partnership and
the Operating Partnership in the same territory as Licensees.

 

-2-



--------------------------------------------------------------------------------



 



2. Limitations on Use. Licensees shall not use the Marks other than in
connection with the Goods and Services or use any of the Marks in their
corporate, business or trade names without the prior written consent of
Licensor.
3. Ownership of the Marks. Licensees acknowledge that Licensor owns all right,
title and interest in the Marks and the goodwill associated with the Marks, and
that any use of the Marks by Licensees and any goodwill associated with such use
shall inure to the benefit of Licensor. Each Licensee agrees not to attack or
contest the Marks or Licensor’s rights in the Marks, directly or indirectly.
Each Licensee agrees not to register or attempt to register the Marks, or cause
the Marks to be registered, in any country, state or other jurisdiction.
Licensor agrees to take reasonable steps to maintain the Marks.
4. Quality Control
(a) In order to comply with Licensor’s quality control standards, each Licensee
shall: (i) use its best efforts to maintain the quality of the Marks; (ii) use
the Marks only in a manner consistent with past uses of the Marks by Licensor,
its predecessor in interest and its affiliates; (iii) adhere to such other
specific reasonable quality control standards that Licensor may from time to
time promulgate and communicate to Licensees with respect to the Marks;
(iv) comply materially with all U.S. federal, state and local laws and
regulations, and, where applicable, Canadian laws and regulations, governing the
use of the Marks and the provision of the Goods and Services; and (v) not alter
or modify the Marks in any way.

 

-3-



--------------------------------------------------------------------------------



 



(b) In order to confirm that Licensee’s use of the Marks complies with this
Section 4, Licensor shall have the right, in its sole discretion, (i) to require
that any Licensee submit to Licensor representative samples of any materials
bearing the Marks, and (ii) to inspect, without prior advance notice, any
Licensee’s facilities, products, records and operations in connection with the
use of the Marks.
(c) If any Licensee fails to comply with any of the provisions in this
Section 4, such failure shall be deemed to be a material breach of Licensee’s
obligations under this Agreement for the purposes of the termination provisions
of Section 6 below.

 

-4-



--------------------------------------------------------------------------------



 



5. Assignment, Collateral Assignment and Sublicensing
(a) Except as provided in subsection (b) below, Licensees shall not assign or
sublicense any right or interest in the Marks or the license granted in this
Agreement, whether voluntarily or by operation of law, without the prior written
consent of Licensor, which consent may be withheld in Licensor’s absolute
discretion.
(b) Notwithstanding the foregoing, the Operating Partnership may grant a
sublicense to any “Subsidiary” (defined below) for use in connection with the
Goods and Services as long as the Subsidiary agrees in writing to the terms and
conditions of this Agreement and collaterally assign this Agreement to any of
its secured lenders or any person acting on their behalf. For the purposes of
this subsection, “Subsidiary” shall have the same meaning as in the Amended and
Restated Agreement of Limited Partnership of the Partnership or the Operating
Partnership, respectively. Any Licensee may also assign all of its right, title
and interest in and to its rights under this Agreement by way of collateral
security to any creditor of the Licensee (the “Secured Creditors”) and upon any
realization on the collateral afforded by such collateral assignment, such
Secured Creditors (or their authorized representative) shall have the right to
assign Licensee’s rights and responsibilities under this Agreement to any
purchaser or purchasers of the Business with respect to which the Marks have
been used (a “Permitted Transferee”) provided only that such Permitted
Transferee shall agree in writing to be bound by the provisions of this
Agreement. A Permitted Transferee shall be a Licensee hereunder and shall have
rights of transfer of rights and responsibilities to additional parties
succeeding to all or a portion of the Business and who shall also be Permitted
Transferees hereunder.

 

-5-



--------------------------------------------------------------------------------



 



(c) Licensor may assign, transfer, delegate or otherwise dispose of any and all
of its rights and/or responsibilities under this Agreement to an “Affiliate” of
the Partnership or Operating Partnership, subject to the prior written consent
of any collateral assignee if this Agreement is then subject to a collateral
assignment for security purposes. For the purposes of this subsection,
“Affiliate” shall have the same meaning as in the Amended and Restated Agreement
of Limited Partnership of the Partnership or the Operating Partnership,
respectively.
6. Term and Termination
(a) The license granted in this Agreement shall remain in effect unless
terminated by mutual agreement of the parties or by Licensor as provided below,
provided that any termination pursuant to this Section shall be subject to the
prior written consent of any collateral assignee if this Agreement is then
subject to a collateral assignment for security purposes.

 

-6-



--------------------------------------------------------------------------------



 



(b) Licensor may terminate this Agreement as to any Licensee, or as to all
Licensees, if (i) the Licensor ceases to be the sole general partner of the
Partnership or the Operating Partnership, or (ii) Licensor deems it necessary,
in its sole discretion, to terminate the Agreement in order to settle any claim
of infringement, unfair competition or similar claim, against Licensor and/or
any Licensee, that arises out of or relates to the use of any of the Marks by
Licensor or any Licensee, provided that no such termination pursuant to
subsection (b)(i) shall be permitted with respect to any Licensee that is a
Permitted Transferee. Termination pursuant to subsection (b)(ii) shall be
effective immediately upon receipt of written notice to the affected
Licensee(s).
(c) Licensor may terminate this Agreement as to any Licensee that materially
breaches any of the provisions of this Agreement, provided that such Licensee
shall have 15 days after receiving written notice from Licensor within which to
cure such breach. If such Licensee has not accomplished such cure to the
reasonable satisfaction of Licensor, in Licensor’s sole discretion, at the end
of said 15 day period, then Licensor may terminate the Agreement effective
immediately upon further written notice to such Licensee.

 

-7-



--------------------------------------------------------------------------------



 



(d) In the event of termination as to any Licensee, such Licensee shall promptly
cease all use of the Marks in any form. Such Licensee shall use all commercially
reasonable efforts to remove the Marks promptly from all property owned or
controlled by Licensee, including without limitation any signs, storage units,
facilities, or promotional materials. Any sublicenses granted pursuant to
Section 5(b) of this Agreement shall automatically terminate.
(e) If the General Partner has ceased to be the general partner of the
Partnership or the Operating Partnership for any reason except removal other
than for cause, and Licensor terminates this Agreement pursuant to subsection
(b)(i), Licensor shall pay to the Operating Partnership a fee equal to the fair
market value of the Mark. Otherwise, Licensor shall not owe any fee to any
Licensee upon termination.
7. Indemnification. Each Licensee shall, jointly and severally with the other
Licensees, indemnify and hold Licensor, its successors and assigns, and all of
their respective directors, officers, employees, shareholders, principals,
agents and legal representatives harmless against any and all damages, losses,
costs and expenses (including, without limitation, legal fees and other
expenses) that arise out of or relate to (i) any Licensee’s use of any of the
Marks in a manner other than as specifically contemplated by this Agreement, or
(ii) any other breach of this Agreement by any Licensee.

 

-8-



--------------------------------------------------------------------------------



 



8. Infringement Proceedings
(a) Each Licensee shall promptly notify Licensor of any known, threatened or
suspected infringement, imitation or unauthorized use of any of the Marks by any
third party brought to the attention of any of its officers or in-house counsel.
Licensor, in its sole discretion, shall determine what action, if any, should be
taken in response to any infringement, imitation or unauthorized use of any of
the Marks by a third party. Licensees shall cooperate with Licensor in any
action taken by Licensor to enforce Licensor’s rights in the Marks. No Licensee
shall itself take any action to prevent any infringement, imitation or
unauthorized use of any of the Marks without the prior written approval of
Licensor, which Licensor may withhold in its sole discretion.
(b) Licensor shall have the sole right, at its expense, to defend and settle for
monetary and/or other damages any claim made against Licensor or any Licensee by
a third party alleging that the use of any of the Marks infringes upon any
rights of others. Licensor expressly reserves the right to terminate this
Agreement, pursuant to Section 6(b)(ii) above, to settle any such claim. If
Licensor decides to defend against any such claim, Licensees shall cooperate
with Licensor to a reasonable extent, at Licensor’s expenses.

 

-9-



--------------------------------------------------------------------------------



 



9. Waiver. Waiver by Licensor of any breach of any condition or covenant of this
Agreement by any Licensee shall not be deemed a waiver of any subsequent breach
of the same or any other condition of this Agreement. No waiver shall be
effective unless made in writing.
10. Entire Agreement. This Agreement contains all agreements of the parties with
respect to the subject matter of this Agreement. No prior agreement or
understanding pertaining to any such matter shall be effective. This Agreement
may only be modified in a written instrument executed by the pertinent parties.
Each party acknowledges that no representations, inducements, promises or
agreements have been made, orally or otherwise, by any party, or anyone acting
on behalf of any party, which are not expressly embodied in this Agreement. Each
Licensee acknowledges that Licensor might later agree to modify this Agreement
with respect to an individual Licensee and has no obligation to so modify this
Agreement with respect to any other Licensee.
11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, applicable federal law and the laws of the Commonwealth of
Pennsylvania without giving effect to the choice of law provisions thereof.

 

-10-



--------------------------------------------------------------------------------



 



12. Successors. Subject to Section 5, above, this Agreement shall be binding
upon and shall inure to the benefit of the parties to this Agreement and their
permitted respective successors, representatives and assigns.
13. Notices. All notices that are required or may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
(1) delivered or mailed by registered or certified mail, postage prepaid;
(2) sent by fax (in each case promptly confirmed by registered or certified
mail, postage prepaid); or (3) sent by overnight courier as follows:

     
If to Licensor, to:
  AmeriGas Propane, Inc.
460 North Gulph Road
King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
Fax: (610) 992-3258
 
   
If to Partnership, to:
  AmeriGas Partners, L.P.
460 North Gulph Road
King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
Fax: (610) 992-3258
 
   
If to Operating Partnership, to:
  AmeriGas Propane, L.P.
460 North Gulph Road
King of Prussia, PA 19406
 
   
 
  Attention: General Counsel
Fax: (610) 992-3258

 

-11-



--------------------------------------------------------------------------------



 



or to such other address as any party shall have designated by notice in writing
to the other parties. Unless otherwise provided in this Agreement, all notices,
demands and requests sent in the manner provided in this Agreement shall be
effective upon the earlier of (1) delivery thereof; (2) three days after the
mailing of such notice, demand or request by registered or certified mail; or
(3) the next business day if sent by overnight courier.
14. No Rights by Implication. Licensees acknowledge that Licensor does not grant
any rights or licenses with respect to the Marks other than those rights or
licenses expressly granted in this Agreement.

 

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective duly authorized representatives as of the date
above written.

            AmeriGas Propane, Inc.
      By:   /s/ David C. Riggan         Name:   David C. Riggan        Title:  
V.P. — Finance and Accounting        AmeriGas Partners, L.P.
      By:   AmeriGas Propane, Inc.,
as its General Partner    

            By:   /s/ David C. Riggan         Name:   David C. Riggan        
Title:   V.P. — Finance and Accounting   

            AmeriGas Propane, L.P.
      By:   AmeriGas Propane, Inc.,
as its General Partner  

            By:   /s/ David C. Riggan         Name:  David C. Riggan      
Title:   V.P. — Finance and Accounting   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
LICENSED MARKS

                  Mark   Reg. Date   Reg. No.   Goods/Services
AMERICA’S PROPANE COMPANY
  2/8/94   1,820,258   Distributorship services in the field of LP gas, LP gas
products and equipment, in Class 42
AMERICA’S PROPANE COMPANY
  9/19/89   1,557,440
(Supplemental Register)   Distributorship services in the field of LP gas, and
LP gas products and equipment, in Class 42
CAL GAS
  7/11/78   1,095,654   Liquefied natural gases — namely, propane, butane,
pentane and ethane, in Class 4
CAL GAS and Design
  6/16/64   771,362   Liquefied gases — namely, propane and butane, in Class 4
CAL GAS and Design
  7/11/78   1,095,653   Liquefied natural gases — namely, propane, butane,
pentane and ethane, in Class 4

 

